 Case 3:20-cv-01963-N-BN Document 23 Filed 10/09/20              Page 1 of 1 PageID 52



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LONNIE EDWARD ASHLEY,                         §
                                              §
               Plaintiff,                     §
                                              §
V.                                            §           No. 3:20-cv-1963-N
                                              §
HILLCREST HOUSE, ASD, and DOD,                §
                                              §
               Defendants.                    §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. The Court is construing all of the notices as objections.

The District Court reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error.

Finding   no    error,      the   Court   ACCEPTS   the    Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge.



       SO ORDERED this 9th day of October, 2020.



                                            _________________________________________
                                            DAVID C. GODBEY
                                            UNITED STATES DISTRICT JUDGE
